 
Exhibit 10.3
 
FIRST AMENDMENT
TO LOAN AND SECURITY AGREEMENT


THIS FIRST AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Amendment”) is
entered into this 10th day of August, 2010, by and between (i) deltathree, Inc.,
a Delaware corporation, Delta Three Israel, Ltd., an Israeli company (the
“Israeli Subsidiary”), (ii) DME Solutions, Inc., a New York corporation (jointly
and severally, the “Borrower”), and (iii) D4 Holdings, LLC, a Delaware limited
liability company (“Lender”).
 
Recitals
 
A.           Lender and Borrower have entered into that certain Loan and
Security Agreement dated as of March 1, 2010 (as may be further amended,
modified, supplemented or restated, the “Loan Agreement”).  Lender has extended
credit to Borrower for the purposes permitted in the Loan Agreement.
 
B.           At the request of Borrower, Lender has agreed to extend an
additional loan (the “New Loan”) to Borrower pursuant to that certain Second
Loan and Security Agreement dated August 10, 2010 (the “Second Loan Agreement”).
 
C.           The parties desire to amend the Loan Agreement to make certain
changes to facilitate the New Loan.
 
D.           Lender is willing to so amend certain provisions of the Loan
Agreement, but only to the extent, in accordance with the terms, subject to the
conditions and in reliance upon the representations and warranties set forth
below.
 
Agreement
 
Now, Therefore, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:
 
1.    Definitions.  Capitalized terms used but not defined in this Amendment
shall have the meanings given to them in the Loan Agreement.
 
2.    Consent by Lender.  Notwithstanding any of the provisions of the Loan
Agreement, Lender hereby consents to the grant of a security interest in the
Collateral in favor of the Lender and the incurrence of indebtedness by the
Borrower as provided in the Second Loan Agreement.  The grant or existence of
the Lien created under the Second Loan Agreement and the incurrence of
indebtedness to Lender under the terms thereof shall not constitute an Event of
Default, a breach of any representation or warranty, a failure of a condition
under the Loan Agreement or a breach of the conditions set forth in Section
5(b)(iii) or Section 5(b)(iv) of the Loan Agreement.
 

--------------------------------------------------------------------------------


 
3.    Amendments to Loan Agreement.  The Loan Agreement is hereby amended as
follows:
 
3.1           Section 7(a)(i) of the Loan Agreement is hereby amended in its
entirety to read as follows:


“(i)           Borrower fails to pay timely any of the principal and/or any
accrued interest or other amounts due under the Loan Documents, the Second Loan
Agreement or the promissory note issued under the Second Loan Agreement when the
same becomes due and payable;”
 
4.    Limitation of Amendments.
 
4.1    The amendments set forth above are effective for the purposes set forth
herein and shall be limited precisely as written and, except as expressly set
forth herein, shall not be deemed to (a) be a consent to any amendment, waiver
or modification of any other term or condition of any Loan Document, or
(b) otherwise prejudice any right or remedy which Lender may now have or may
have in the future under or in connection with any Loan Document.
 
4.2    This Amendment shall be construed in connection with and as part of the
Loan Documents and all terms, conditions, representations, warranties, covenants
and agreements set forth in the Loan Documents, except as herein amended, are
hereby ratified and confirmed and shall remain in full force and effect.
 
5.    Representations and Warranties.  To induce Lender to enter into this
Amendment, Borrower hereby represents and warrants to Lender as follows:
 
5.1    Immediately after giving effect to this Amendment (a) the representations
and warranties contained in the Loan Documents are true, accurate and complete
in all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct in all material respects as of such date), and (b) no Event of
Default has occurred and is continuing;
 
5.2    Borrower has the power and authority to execute and deliver this
Amendment and to perform its obligations under the Loan Agreement, as amended by
this Amendment;
 
5.3    The organizational documents of Borrower delivered to Lender on or before
the date of this Amendment remain true, accurate and complete and have not been
amended, supplemented or restated and are and continue to be in full force and
effect;
 
5.4    The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, have been duly authorized;
 
5.5    The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, do not and will not contravene (a) any law or regulation
binding on or affecting Borrower, (b) any contractual restriction with a Person
binding on Borrower, (c) any order, judgment or decree of any court or other
governmental or public body or authority, or subdivision thereof, binding on
Borrower, or (d) the organizational documents of Borrower;
 
2

--------------------------------------------------------------------------------


 
5.6    The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, do not require any order, consent, approval, license,
authorization or validation of, or filing, recording or registration with, or
exemption by any governmental or public body or authority, or subdivision
thereof, binding on either Borrower, except as already has been obtained or
made; and
 
5.7    This Amendment has been duly executed and delivered by Borrower and is
the binding obligation of Borrower, enforceable against Borrower in accordance
with its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.
 
6.    Counterparts.  This Amendment may be executed in any number of
counterparts and all of such counterparts taken together shall be deemed to
constitute one and the same instrument.
 
7.    Effectiveness.  This Amendment shall be deemed effective upon the due
execution and delivery to Lender of this Amendment by each party hereto.
 


[Signature page follows.]
 
 
 
3

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.


BORROWER:
 
DELTATHREE, INC.
 
 
By: /s/ Effi Baruch
Name: Effi Baruch
Title: Interim CEO and President
 
 
DELTA THREE ISRAEL, LTD.
 
 
By: /s/ Effi Baruch
Name: Effi Baruch
Title: Interim CEO and President
 
 
DME SOLUTIONS, INC.
 
 
By: /s/ Effi Baruch
Name: Effi Baruch
Title: CEO and President
 
LENDER:
 
D4 HOLDINGS, LLC
 
 
By: Praescient, LLC, Manager
By: /s/ Robert Stevanovski
Name: Robert Stevanovski
Title: Manager




--------------------------------------------------------------------------------


 